DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Claims 1-4, 14, 18-22, 24-25, and 66 are pending and being examined.  Claims 5-13, 15-17, 23, 26-65, and 67-70 are canceled.  Claims 1-4, 20, and 66 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14, 18-22, 24-25, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2001/0031693 A1) in view of Biradar et al. (WO 2015111079 A1).
Considering claims 1 and 4, Hoke teaches a catalyst device comprising a housing and a catalyst layer disposed on a surface in the housing by teaching an atmosphere contacting surface comprising a catalyst which is located within a housing (Hoke, [0054] and [0061]).  
Hoke teaches a useful and preferred catalyst which can treat ozone, carbon monoxide and hydrocarbons comprises a support, preferably a refractory metal oxide support on which is dispersed a precious metal component such as platinum, the refractory metal oxide support can comprise a support such as alumina (Hoke, [0027]).  Hoke teaches ozone treating catalyst compositions comprise manganese compounds with cryptomelane (KMn8O16.xH2O) being most preferred (Hoke, [0010]-[0011], [0019], [0076]).  Hoke teaches various catalyst compositions can be combined and a combined coating applied to atmosphere contacting surface (Hoke, [0030]).  Hoke teaches the composition comprises a binder (Hoke, 0077]).
Hoke does not explicitly teach the catalyst layer comprises a base metal catalyst from about 30% to about 80% wherein the base metal catalyst comprises manganese 
However, Biradar teaches a cheap and efficient non noble metal based catalyst for complete oxidation of hydrocarbons and carbon monoxide comprising a mixed oxide of manganese and ceria wherein the manganese is in the range of 1-60% by weight and the ceria is in the range of 40-99% by weight; the catalyst has a lower light off temperature compared to Pt/Al2O3 and has improved water and sulfur tolerance (Biradar, abstract, page 1 lines 4-6, page 5 line 9 – page 6 line 22).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the catalyst to comprise a base metal catalyst such as cryptomelane potassium manganese oxide in a mass percent between 30% and about 80% and cerium oxide in a mass percent between about 20% and about 70% wherein the manganese oxide catalyst particles and the cerium oxide catalyst particles are physically mixed within the catalyst layer.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a catalyst that is more cost effective and more tolerant to water and sulfur in treating pollutants such as ozone, hydrocarbons, and carbon monoxide with a reasonable expectation of success.
It should be noted that “for purifying an air supply of formaldehyde and volatile organic compounds” is a mere statement of purpose or use and does not impart any structural limitations to the catalyst device.  Hoke teaches the claimed catalyst device; 
Nonetheless, Hoke teaches the catalyst device is used for purifying an air supply of formaldehyde and volatile organic compounds (Hoke, [0015]).
Considering claim 2, it should be noted that “wherein the catalyst layer is to remove one or more of formaldehyde, ozone, carbon monoxide, nitrous oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply” is directed to the purpose or use of the catalyst device and does not impart any additional structural limitations to the catalyst device.  Hoke/Biradar teach the claimed catalyst device; thus, the catalyst device of Hoke/Biradar is capable of being used to remove one or more of formaldehyde, ozone, carbon monoxide, nitrous oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply.
Nonetheless, Hoke teaches the catalyst device is to remove one or more of formaldehyde, ozone, carbon monoxide, nitrous oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Hoke, [0015], [0018], [0020], [0022], [0024], [0026]).
Considering claim 3
Considering claim 14, Hoke teaches the solid substrate is a ceramic monolithic substrate (Hoke, [0230]).
Considering claim 18, Hoke teaches an inlet port configured to receive unpurified air into an interior of the housing and an outlet port configured to deliver purified air from the housing by teaching cleaning of ambient air as the vehicle is driven through the environment; air is drawn through the grill of the vehicle into the housing where it is contacted with catalyst comprising surfaces within the housing (Hoke, [0006], [0013]-[0014], [0072]-[0073]).
Considering claim 19, it should be noted that the claims are directed to a catalyst device and Hoke teaches the claimed catalyst device.  Thus, the catalyst device of Hoke/Biradar would also be configured and capable of contacting unpurified air with the catalyst.  
Nonetheless, Hoke teaches the catalyst device is configured to contact the unpurified air with the catalyst (Hoke, [0013]).
Considering claim 20, “wherein formaldehyde present in the unpurified air is removed upon contact with the catalyst layer” is the manner in which the catalyst device is operated and does not impart any additional structural limitations to the catalyst device.  Hoke/Biradar teach the claimed catalyst device; thus, it would be expected that formaldehyde present in the unpurified air is removed upon contact with the catalyst of Hoke/Biradar as well.
Nonetheless, Hoke teaches formaldehyde present in the unpurified air is removed upon contact with the catalyst by teaching that his invention is directed to the removal of pollutants such as formaldehyde and as the atmospheric air encounters the 
Considering claim 21, “the unpurified air has an initial formaldehyde content and the purified air has a final formaldehyde content that is less than the initial formaldehyde content” is the manner in which the catalyst device is operated and does not impart any additional structural limitations to the catalyst device.  The catalyst device of Hoke/Biradar is capable of being operated such that the purified air has a final formaldehyde content that is less than the initial formaldehyde content
Nonetheless, Hoke teaches formaldehyde present in the unpurified air is removed upon contact with the catalyst by teaching that his invention is directed to the removal of pollutants such as formaldehyde and as the atmospheric air encounters the pollutant treating composition, the pollutants carried in the air are catalytically reacted or adsorbed by the pollutant treating composition located on the atmosphere contacting surface (Hoke, [0015] and [0054]).  Thus, it would be expected that the purified air has a final formaldehyde content that is less than the initial formaldehyde content.
Considering claim 22
Considering claim 24, Hoke teaches the catalyst device is incorporated into a heating and air conditioning system (Hoke, [0013] and [0057]).
Considering claim 25, Hoke teaches that an advantage of his invention is that the atmosphere contacting surface useful to support a pollution treating composition can be the surface of existing vehicle components and that no additional filter, or apparatus to support a pollutant treating composition is required (Hoke, [0014]).  Thus, Hoke suggests that the pollutant treating composition (i.e., catalyst) can be supported on apparatus and/or separate filter other than an existing surface of a vehicle.  Hoke additionally teaches catalyzed postfilters and other elements (Hoke, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the catalyst of Hoke onto a surface in any device including a portable air purifier.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to purify air anywhere by using a portable device with a reasonable expectation of success.
Considering claim 66, the claims require the catalyst to comprise a base metal catalyst (i.e., cryptomelane potassium manganese oxide) at a mass percent of between about 30% and about 99% and a rare earth metal catalyst (i.e., cerium oxide) at a mass percent between about 1% and about 70% wherein the manganese oxide catalyst particles and the cerium oxide catalyst particles are physically mixed within the catalyst layer.  Hoke/Biradar teach the claimed catalyst.  Thus, it would be expected that the catalyst of Hoke/Biradar would also exhibit the claimed XRD pattern.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2001/0031693 A1) in view of Biradar et al. (WO 2015111079 A1) and Kim (WO 2011/105728 A2).
Considering claim 25, all of the limitations are met by the prior art referenced in meeting claim 18 limitations except for the catalyst device is incorporated into a portable air purifier.
Hoke teaches that an advantage of his invention is that the atmosphere contacting surface useful to support a pollution treating composition can be the surface of existing vehicle components and that no additional filter, or apparatus to support a pollutant treating composition is required (Hoke, [0014]).  Thus, Hoke suggests that the pollutant treating composition (i.e., catalyst) can be supported on apparatus and/or separate filter other than an existing surface of a vehicle.  Hoke additionally teaches catalyzed postfilters and other elements (Hoke, [0006]). 
Kim teaches a portable air cleaner comprising a housing with a filter means useful in that it is miniaturized in such a manner that the air cleaner is easily carried; since a mask or a helmet is connected to the air cleaner, a motorcycle drive can inhale fresh air purified by the air cleaner through the mask or the helmet when driving a motorcycle; and since the structure is simplified, it is possible to cut down the manufacturing cost (Kim, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the catalyst of Hoke into a portable air purifier such as described by Kim.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in 

Response to Arguments
Applicant’s arguments filed regarding Hoke does not teach or suggest a catalyst layer having manganese oxide particles and cerium oxide particles that are physically mixed within the layer have been fully considered and are persuasive.
However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Biradar et al. (WO 2015111079 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734